Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 29, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00266-CV



                    IN RE ROBERT LEE LASSER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              County Court No. 2
                            Galveston County, Texas
                       Trial Court Cause No. 16-FD-3264

                         MEMORANDUM OPINION

      On March 28, 2019, relator Robert Lee Lasser filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Keri
Foley, presiding judge of the County Court No. 2 of Galveston County, to vacate a
September 24, 2018 order signed by her predecessor denying relator’s motion for
judgment nunc pro tunc.

      On August 14, 2019, the clerk of this court sent a letter to counsel for relator
stating, “On April 4, 2019, our court issued an order abating this case until Judge
Foley has reconsidered relator’s motion for judgment nunc pro tunc. Please provide
this court with a report as to the status of the case and whether relator wants to
continue prosecuting his petition for writ of mandamus. Should relator fail to provide
such status report by August 23, 2019, this court will proceed to dismiss relator’s
petition, without prejudice to refiling.”

      Because relator did not provide such status report, we DISMISS relator’s
petition for writ of mandamus, without prejudice to refiling.


                                        PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                            2